DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 6/10/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “the reflective layer is disposed on the second surface.”  However, this limitation is already present in claim 1 from which it depends: “a reflective layer on a second surface.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (WO 2015/179538) in view of Valentine (US 2019/0187489).
Consider claim, 1 Meunier et al. disclose a color vision correction lens that corrects color vision of a user, the color vision correction lens comprising:
a resin layer (CE wafer is manufactured with a resin and one or more dyes added thereto) having a first surface facing an eye of the user and a second surface on an opposite side of the first surface (the wafer is used with a user such that one surface faces the eye and the other side is opposite): and
a reflective layer on a second surface side of the resin layer (optical filter properties can be incorporated into the base layer and wafer wherein the optical properties include absorption and/or reflection), wherein
the resin layer contains a color material which selectively absorbs light in a first wavelength band (the filter includes a blue light absorbance) [0011-0014],
the reflective layer selectively reflects light in a second wavelength band (the optical filter properties can be incorporated into the base layer and wafer wherein the optical properties include absorption and/or reflection) [0105, 0116, 0162-0163].
However, Meunier et al. does not explicitly disclose  that the first wavelength band and the second wavelength band overlap at least partially.  Meunier et al. and Valentine are related as color enhancing devices.  Valentine discloses an absorption/reflection profile wherein the first wavelength band (770b, 481nm to 580 nm) overlaps with the second wavelength band (771b, 505nm to 530 nm) [0111].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Meunier et al., to have the absorption/reflection profile, as taught by Valentine, in order to enhance normal human color vision and color vision deficiency.
Consider claim 2, the modified Meunier et al. reference discloses a color vision correction lens, wherein the reflective layer is disposed on the second surface (optical filter properties can be incorporated into the base layer and wafer wherein the optical properties include absorption and/or reflection) [0011-0014 of Meunier et al.]. 
Consider claim 4, the modified Meunier et al. reference discloses a color vision correction lens, wherein the second wavelength band is included in a range of at least 500 nm and at most 570 nm (region 771b has a reflectance peak at 505 nm to 530 nm) [0111 of Valentine].
Consider claim 5, the modified Meunier et al. reference discloses a color vision correction lens, wherein a peak wavelength of the second wavelength band is included in a range in which CIE 1931 chromaticity coordinates are shifted toward white, the CIE 1931 chromaticity coordinates being obtained from a reflection spectrum obtained by multiplying spectral reflectance of human skin and spectral absorptance of the resin layer (The peak reflectance of the second wavelength is within the claimed range, 771b has a reflectance peak at 505 nm to 530 nm.  Since the peak is within the same range, it is expected to have the same properties as claimed) [0111 of Valentine] . 
Consider claim 6, the modified Meunier et al. reference discloses a color vision correction lens, wherein a peak reflectance of the reflective layer is at least 10% and at most 99% (see figure 7B of Valentine, the peak reflectance is ~60%) [0111 of Valentine]. 
Consider claim 7, the modified Meunier et al. reference discloses a color vision correction lens, wherein the second wavelength band is narrower than the first wavelength band, and is entirely included in the first wavelength band (Valentine discloses first and second bands at 770b, 481nm to 580 nm and 771b, 505nm to 530 nm.  The second band is narrower than the first, and entirely included in the first band) [0111 of Valentine]. 
Consider claim 9, the modified Meunier et al. reference discloses an optical component, comprising: the color vision correction lens according to claim 1 (the lens component is in eyeglasses) [0075 of Meunier et al.]. 
Consider claim 10, the modified Meunier et al. reference discloses an optical component according to claim 9, wherein the optical component is one of a pair of eyeglasses, a contact lens, an intraocular lens, and a pair of goggles (the lens component is in eyeglasses) [0075 of Meunier et al.].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (WO 2015/179538) in view of Valentine (US 2019/0187489) as applied to claim 1 above, and further in view of Wold et al. (US 2016/0077361)
Consider claim 3, the modified Meunier et al. reference discloses a color vision correction lens.  However, the modified Meunier et al. reference does not explicitly disclose that in a plan view of the second surface, the reflective layer is movable to a position at which the reflective layer covers the second surface and to a position at which the reflective layer does not cover the second surface.  Meunier et al., Valentine and Wold are related as correction lenses.  Wold discloses in a plan view of the second surface, the reflective layer is movable to a position at which the reflective layer covers the second surface and to a position at which the reflective layer does not cover the second surface (the optical filters include reflective properties and are attached to the glasses via a clip-on means) [0093].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Meunier et al. reference, to include the clip-on filter means as taught by Wold, in order to provide easily modifiable filtering depending on user needs and preferences.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (WO 2015/179538) in view of Valentine (US 2019/0187489) as applied to claim 1 above, and further in view of Gu et al. (CN 102200650).
Consider claim 8, the modified Meunier et al. reference discloses a color vision correction lens.  However, the modified Meunier et al. reference does not explicitly disclose that the reflective layer includes a colloidal crystal structure. Meunier et al., Valentine and Gu et al. are related as correction lenses.  Gu discloses a lens that comprises a colloidal crystal material of reflective material [0007-0016].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the material of the modified Meunier et al. reference lens, to include a colloidal crystal solution in order to provide a color enhancing lens.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (US 2018/0321516) discloses an eyewear lens with a predefined reflective appearance so that consumers can choose a preferred lens appearance with a balanced chroma enhancement function visual perception in all color space.
Takeshita et al. (US 6,135,595) discloses an inexpensive high performing color vision correcting plastic lens that comprises a partial reflection film and/or a partially absorbing film so that an intended color rectifying spectral characteristic can be imparted to the lens.
Thornton (US 3,877,797) discloses an optical filter combination for improving color discrimination.  The optical filter removes two selected bands of light in order to improve the observed color discrimination between different colored objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872